NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 07 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

DELMO FIGURA TORREFRANCA,                        No. 10-17693

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01527-PGR

  v.
                                                 MEMORANDUM *
CHARLES L. RYAN; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Delmo Figura Torrefranca, an Arizona state prisoner, appeals pro se from

district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action

alleging constitutional violations by various prison officials. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to prosecute under Fed. R. Civ. P. 41(b). Henderson v. Duncan, 779 F.2d

1421, 1423 (9th Cir. 1991). We affirm.

      The district court did not abuse its discretion by dismissing Torrefranca’s

action without prejudice for failure to prosecute because Torrefranca failed to serve

the two defendants that survived the court’s screening under 28 U.S.C. § 1915A.

See Fed. R. Civ. P. 41(b); see also Henderson, 779 F.2d at 1423 (listing factors to

guide the court’s decision whether to dismiss under Rule 41(b)); see also Fed. R.

Civ. P. 4(m).

      Because we affirm the district court’s dismissal under Rule 41(b), we do not

consider Torrefranca’s challenges to the district court’s interlocutory orders. See

Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996) (after dismissal for

failure to prosecute, interlocutory orders are not appealable whether or not failure

to prosecute was purposeful).

      Torrefranca’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-17693